EXHIBIT 10.01

 

 

 

 

 

June 9, 2017

 

Via Federal Express

 

Mr. James A. J. Nickolas

2318 Indian Ridge Drive

Glenview, IL

 

Dear Jim:

 

Based on our recent meetings and dialogue, together with your background and
experience, I am pleased to offer you what I believe is an extremely attractive
opportunity to join Martin Marietta. This letter sets out the offer terms and a
brief position description.

 

Starting on or around August 1, 2017, you will assume the position of Senior
Vice President and Chief Financial Officer to provide exceptional financial
leadership for the Company. Based in Raleigh, NC, you will serve as a business
partner and strategic advisor to me, the leadership team and the Board of
Directors on a wide range of financial, strategic, operational and
organizational issues.  You will play a critical role to help increase
shareholder value by driving operational and financial goals, helping the
business identify and capture revenue growth, operational efficiencies and
investment opportunities.  

 

❖

Annual base pay for your first year of employment will be $470,000. You will be
paid $19,583.33 on a semi-monthly basis. For all subsequent years, your salary
will be determined in accordance with our standard corporate practices and
policies in effect from time to time with respect to performance and salary
reviews, which are reviewed as of March of each year.

 

❖

Upon hire, the Company will award you a special one-time grant of restricted
stock units, pursuant to the terms of a Restricted Stock Unit Award Agreement,
with a grant date fair value equal to three times your annual base salary, or
$1,410,000.  These units assume continuous employment through the fifth (5th)
anniversary of your hire date, and will vest on the following schedule: a
portion with a grant date value of $320,000 will vest on 12/31/2018, a portion
with a grant date value of $230,000 will vest on 12/31/2019, and the remaining
units will vest immediately following your fifth (5th) year of
employment.  However, if you voluntarily terminate employment with the Company,
or are terminated for cause, within five (5) years from your hire date, you will
be obligated to repay the full award that was distributed in cash the value of
the units at the time of their vesting within 30 days of the date of your
termination. The remaining portion of the award that has not yet been
distributed will be forfeited.

 

 

--------------------------------------------------------------------------------

Mr. James A. J. Nickolas

Page 2

 

❖

Following 30 days of employment, the Company will pay you a signing bonus of
$100,000, less applicable taxes. This payment is an expression of the Company’s
confidence in your ability with the expectation of continued future employment.
However, if you voluntarily terminate employment with the Company, or are
terminated for cause, within 24 months from your hire date, you will be
obligated to repay this one-time bonus within 30 days of the date of your
termination.

 

❖

You will participate in our Executive Incentive Compensation Plan (“EIC”) at a
target of 75% of your calendar year earnings starting in 2017. Awards under the
EIC are paid in cash and are based on (i) the Company’s annual performance and
(ii) your performance toward personal goals established each year. Awards under
the EIC generally range from 70% to 150% of target. For plan year 2017,
contingent upon satisfactory performance, you will receive a minimum of 100% of
your target EIC award.

 

❖

Starting in 2018, you will participate in our Long Term Incentive Plan (“LTIP”),
under which awards are made in restricted stock units and performance share
units. LTIP awards have a target value and grant amount as determined each year
by the Management Development and Compensation Committee of the Board of
Directors. Management will recommend to the Committee that your target value be
170% of your annual base salary. Forty-five percent (45%) of the award will be
granted in restricted stock units, which vest ratably over three years. The
remaining fifty-five percent (55%) will be granted in performance share units,
which cliff vest in three years subject to the Company’s performance
achievements that will be determined for the award.  

 

❖

You will be provided with an Employment Protection Agreement in the same form as
other Company executives, which, if triggered by a “change in control,” provides
for certain benefits comparable to those provided to other Martin Marietta
senior executives.

 

❖

You will be eligible to participate in our health and welfare plans. All
employees contribute toward the cost of benefit coverage according to plan
terms. Importantly, you will be eligible to participate in the medical and
dental plans from your first day of employment.

 

❖

You will be eligible to participate in our retirement plans, which are currently
comprised of a defined benefit pension plan and a defined contribution plan. The
defined contribution plan is voluntary and provides a matching contribution from
the Company for participants.

 

❖

You will be eligible under the Martin Marietta vacation policy for four weeks of
paid vacation on an annual basis, which accrues monthly.

 

❖

You will be eligible under the Company’s relocation program for comprehensive
reimbursement of moving costs, relocation travel, and temporary housing expense
in Raleigh; specific details are included in the Company’s policy HR-7.4a. You
will also be paid a

 

--------------------------------------------------------------------------------

Mr. James A. J. Nickolas

Page 3

 

relocation allowance equal to two months’ salary that will be grossed up for
taxes in accordance with the policy.  A summary of this policy is enclosed.  

Enclosed also is a brochure describing our health and welfare plans and
retirement plans available to salaried employees, as well as our Code of Ethical
Business Conduct.

 

There are two contingencies. First, you must successfully pass our
pre-employment drug screening (to which all our employees are subject). Second,
a background check must be concluded to the Company’s satisfaction. Finally, I
would be remiss if I didn’t underscore this employment offer should in no way be
considered an employment agreement between you and Martin Marietta. Either the
Company or you may terminate employment at any time with or without cause.

 

Jim, I know you will want to review this offer thoroughly, but I look forward to
your prompt response – and hope then to officially welcome you to our team. If
you have any questions, please don’t hesitate to call me or Don McCunniff.
Otherwise, please sign where indicated below, keep one original for your files
and please return the duplicate to me for our files in Raleigh.

 

 

Sincerely yours,

 

/s/ C. Howard Nye

 

C. Howard Nye

Chairman, President and Chief Executive Officer

 

 

Enclosures

 

 

I accept this offer of employment as outlined in this letter.

 

  /s/ James A. J. Nickolas

 

 

   June 12, 2017

        James A. J. Nickolas

 

 

    Date

 

 